UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2015 or [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-186078 AXIOM CORP. (Exact name of registrant as specified in its charter) Colorado N/A (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 380 Vansickle Road, Unit 600, St. Catharine’s, ON Canada L2S 0B5 N/A (Address of principal executive offices) (Zip Code) (905) 646-8787 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] YES [] NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] YES [] NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) [] YES [X] NO APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. [] YES [] NO APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 66,147,975 common shares issued and outstanding as of May 12, 2015. AXIOM CORP. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3. Quantitative and Qualitative Disclosures About Market Risk 10 Item 4. Controls and Procedures 10 PART II - OTHER INFORMATION 10 Item 1. Legal Proceedings 10 Item 1A. Risk Factors 10 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 11 Item 3. Defaults Upon Senior Securities 11 Item 4. Mine Safety Disclosures 11 Item 5. Other Information 11 Item 6. Exhibits 12 SIGNATURES 13 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements The consolidated financial statements of our company have been prepared in accordance with generally accepted accounting principles in the United States and are expressed in US dollars. AXIOM CORP. TABLE OF CONTENTS MARCH 31, 2 Unaudited Interim Condensed Consolidated Balance Sheets as of March 31, 2015 and December 31, 2014Page F-1 Unaudited Interim Condensed Consolidated Statements of Operations and Comprehensive Loss for the three months ended March 31, 2015 and 2014Page F-2 Unaudited Interim Condensed Consolidated Statements of Stockholders’ Deficit for the three months from January 1 to March 31, 2014 and 2015 Page F-3 Unaudited Interim Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2015 and 2014 Page F-4 Notes to the Unaudited Interim Condensed Consolidated Financial Statements Pages F-5 to F-15 3 Axiom Corp. and Subsidiary Unaudited Interim Condensed Consolidated Balance Sheets (Expressed in United States dollars) Notes March 31, 2015 December 31, Assets Current assets Cash $ 137,418 $ 8,602 Funds held in trust 70,747 - Accounts receivable (net of allowance of $nil (2014 - $nil)) 3,056 2,389 Inventory 5 7,427 13,410 Prepaid expenses and other receivables 16,849 21,868 Total current assets 235,497 46,269 Non-current assets Equipment 6 16,041 14,284 Intangible assets 7 68,230 70,074 Total non-current assets 84,271 84,358 Total assets $ 319,768 $ 130,627 Liabilities Current liabilities Accounts payable and accrued liabilities 8, 9 $ 156,744 $ 125,898 Other taxes payable 6,586 7,191 Current portion of deferred revenue 11 8,685 9,482 Due to related parties 9 160,643 106,406 Loan payable 10 148,035 - Total current liabilities 480,693 248,977 Non-current liabilities Deferred revenue 11 18,093 22,125 Total non-current liabilities 18,093 22,125 Total liabilities 498,786 271,102 Stockholders' Deficit Capital stock (66,147,975 common shares-par value $0.00001 per share, 2,666,668 series A preferred shares-par value $0.00001 per share and 1,000,002 series B preferred shares-par value $0.00001 issued and outstanding) 12 698 798,586 Shares to be issued 270,000 - Additional paid-in capital 854,910 - Accumulated other comprehensive income 36,633 17,807 Deficit (1,341,259) (956,868) Total stockholders’ deficit (179,018) (140,475) Total liabilities and deficit $ 319,768 $ 130,627 Going Concern 1 Contingency 13 Subsequent Events 14 Approved by the Board “Scott MacRae” “Jerry Moes” Director Director The accompanying notes are an integral part of these interim condensed consolidated financial statements F-1 Axiom Corp. and Subsidiary Unaudited Interim Condensed Consolidated Statements of Operations and Comprehensive Loss (Expressed in United States dollars) For the three For the three Months ended Months ended Notes March 31, 2015 March 31, 2014 Revenue $ 11,301 $ 14,195 Cost of revenue 7,297 4,900 Gross profit 4,004 9,295 Expenses Advertising and promotion 1,333 - Interest 9 3,591 2,464 Office and general 8,127 5,549 Rent 3,273 3,681 Salaries and fees 156,263 1,214 Travel 5,160 2,195 Depreciation and amortization 6, 7 5,087 564 Research and development 683 1,812 Stock-based compensation 12 148,125 - Professional fees 55,353 11,508 Total operating expenses 386,995 28,988 (382,991) (19,693) Loss on foreign exchange (1,400) (2,850) Net loss and comprehensive loss for the period $ (384,391) $ (22,543) Net loss per share - Basic and diluted $ (0.01) $ (0.00) Weighted average number of shares outstanding - Basic and diluted 69,328,702 56,433,333 The accompanying notes are an integral part of these interim condensed consolidated financial statements F-2 Axiom Corp. and Subsidiary Condensed Consolidated Statements of Stockholders ’ Deficit (Expressed in United States dollars) Capital Stock Additional Paid-in Capital Accumulated Other Comprehensive Income Shares to be Issued Deficit Total $ Balance January 1, 2015 798,586 - 17,807 - (956,868) (140,475) Issuance of warrants - 148,125 - - - 148,125 Reverse acquisition by Papernuts Canada (797,888) 706,785 18,826 - - (72,277) Proceeds of share subscriptions collected - - - 270,000 - 270,000 Net (loss) for the period - (384,391) (384,391) Balance March 31, 2015 698 854,910 36,633 270,000 (1,341,259) (179,018) The accompanying notes are an integral part of these condensed consolidated financial statements. F-3 Axiom Corp. and Subsidiary Unaudited Interim Condensed Consolidated Statements of Cash F lows (Expressed in United States dollars) For the three For the three Months ended Months ended March 31, 2015 March 31, 2014 Operating activities Net loss for the period $ (384,391) $ (22,543) Depreciation and amortization 5,087 564 Stock-based compensation 148,125 - Accrued interest on shareholder loans 2,498 1,574 Changes in accounts receivable (667) (230) Change in inventory 5,983 4,397 Changes in prepaid expenses 5,020 (338) Changes in accounts payable and accrued liabilities and other taxes payable 26,623 24,433 Changes in deferred revenue (4,829) (4,186) Net cash flows (used in) generated by operating activities (196,551) 3,671 Investing activities Purchase of equipment (5,000) - Net cash flows used in investing activities (5,000) - Financing activities Proceeds from common shares to be issued 270,000 - Related party loans and advances 60,367 - Net cash flows generated by financing activities 330,367 - Net increase in cash 128,816 3,671 Cash (bank overdraft) , beginning of period 8,602 (190) Cash, end of period $ 137,418 $ 3,481 The accompanying notes are an integral part of these interim condensed consolidated financial statements F-4 Axiom Corp. and Subsidiary Notes to the Interim Condensed Consolidated Financial Statements For the three month s ended March 31, 2015 and 2014 (Expressed in United States Dollars) 1. Nature of Business, Economic Dependence and Going Concern Axiom Corp. ( “Axiom” or the “Company”) was incorporated in the State of Colorado on April 2, 2012. On February 23, 2015, the Company entered into a Share Exchange Agreement (the “Share Exchange Agreement”) with shareholders of Papernuts Corporation (the “Papernuts Shareholders”) and Kranti Kumar Kotni, the controlling stockholder of Axiom (the “Controlling Stockholder”). Pursuant to the Share Exchange Agreement, the Papernuts Shareholders agreed to exchange up to 1,220,165 shares, which represents 100% o f the common stock of Papernuts Corporation (“Papernuts”) , for up to Fifty Two Million (52,000,000) shares of Axiom’s common stock (the “Company Shares”). On February 26, 2015, the Company closed on the Share Exchange Agreement, with 95.6% of the Papernuts Shareholders exchanging a total of 1,166,540 common shares (the “Papernuts Exchanged Shares”) for a total of 49,714,6 42 Axiom Shares (the “Company Exchanged Shares”). Each Papernuts Exchanged Shares was converted into the number of Company Exchanged Shares at an exchange ratio of 42.617187019 (the “Exchange Ratio”), rounded, if necessary, up to the nearest whole share (the “Share Exchange”). Pursuant to the Share Exchange Agreement, the Company also issued warrants to purchase a total of 5,650,000 shares of the Company’s Common Stock at exercise prices ranging from $0.056 to $0.075 per share. These warrants have terms which are the same as and replace warrants previously held by Paper n uts warrant holders. (see also note 11). Additionally, on February 23, 2015, Mr. Scott MacRae, the former Chief Executive Officer of Paper n uts, entered into a Stock Purchase Agreement (the “Stock Purchase Agreement”) with the Controlling Shareholder, whereby Mr. MacRae purchased 30,000,000 shares (the “Shares”) of the Company’s common stock beneficially owned by Mr. Kotni. The Shares were purchased by Mr. MacRae for an aggregate purchase price of $75,000. As a result of the Share Exchange transaction and the transaction between Mr. MacRae and Mr. Kotni, Paper n uts Canada has become a majority owned subsidiary of the Company and the Company now carries on the business of Paper n uts Canada as its primary business. Additionally, as required by the Share Exchange Agreement, the Company and Mr. Kotni entered into a Share Transfer & Assignment Agreement dated February 26, 2015, pursuant to which the Company, following the Closing of the Share Exchange Agreement, transferred to Mr. Kotni all of the issued and outstanding shares of the Company’s formerly wholly-owned subsidiary, Acton Holdings Limited, a Kenyan company. Mr. Kotni assumes all the liabilities of Acton Holdings Limited. Papernuts was incorporated in Ontario, Canada on April 8, 2010 as 2239794 Ontario Inc. On January 19, 2015 Papernuts changed its name to Papernuts Corporation. The Company’s primary focus is the sale of paper and equipment. The Company’s registered office is as follows: 380Vansickle Road, Unit 600, St. Catharines, Ontario, Canada, L2S 0B5. At March 31
